Name: Council Directive 83/585/EEC of 25 November 1983 amending for the 17th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  European Union law;  food technology;  foodstuff
 Date Published: 1983-11-30

 Avis juridique important|31983L0585Council Directive 83/585/EEC of 25 November 1983 amending for the 17th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 335 , 30/11/1983 P. 0038 - 0038 Spanish special edition: Chapter 13 Volume 14 P. 0242 Portuguese special edition Chapter 13 Volume 14 P. 0242 *****COUNCIL DIRECTIVE of 25 November 1983 amending for the 17th time Directive 64/54/EEC on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (83/585/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Directive 64/54/EEC (4), as last amended by Directive 81/214/EEC (5), sets out a list of preservatives the use of which for the protection of foodstuffs intended for human consumption against deterioration caused by micro-organisms is authorized; Whereas the Commission proposal currently under review aims, on the one hand, to add to the list of authorized preservatives potassium bisulphite and natamycin and, on the other hand, to authorize thiabendazol for surface treatment of citrus fruit and bananas without any time limit; Whereas pending a Council Decision on the whole of this proposal and without prejudice to current discussions on this subject the authorization for thiabendazol should, as a precautionary measure, be extended on a transitional basis with effect from 1 July 1982 to 15 December 1983 in order to avoid any interruption in the traditional trade flows concerning citrus fruit and bananas, HAS ADOPTED THIS DIRECTIVE: Article 1 In No E 233 c) of Section I of the Annex to Directive 64/54/EEC, '1 July 1982' is hereby replaced by '16 December 1983'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive with effect from 1 July 1982 and shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 25 November 1983. For the Council The President G. MORAITIS (1) OJ No C 330, 17. 12. 1981, p. 7. (2) OJ No C 125, 17. 5. 1982, p. 147. (3) OJ No C 178, 15. 7. 1982, p. 4. (4) OJ No 12, 27. 1. 1964, p. 161/64. (5) OJ No L 101, 11. 4. 1981, p. 10.